IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD B. CAREY and CAREY’S §
HOME CONSTRUCTION, LLC,      §                      No. 407, 2015
                             §
     Plaintiffs Below,       §
     Appellants,             §                      Court Below – Superior Court
                             §                      of the State of Delaware
     v.                      §
                             §                      C.A. No. S11C-10-029
THE ESTATE OF DAVID L.       §
MYERS and ARLENE MYERS,      §
                             §
     Defendants Below,       §
     Appellees.              §

                               Submitted: January 20, 2016
                               Decided:   January 28, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                            ORDER

         This 28th day of January 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the

Superior Court in its decision dated July 1, 20151.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                                    BY THE COURT:

                                                    /s/ Collins J. Seitz, Jr.
                                                           Justice

1
    Carey v. Estate of Myers, 2015 WL 4087056 (Del. Super. July 1, 2015).